Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed July 15, 2021.
Claims 21-40 are pending.
Claims 1-20 are cancelled.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/15/21, 12/7/21, and 7/13/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 31 is objected to because of the following informalities: The third limitation has a period (.) at the end of the sentence. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Independent claim 31 is a method claim comprising: receiving information for a first event; creating a counter entry; receiving information for a second event; determining whether a second counter should be created or the first counter incremented; however, the claim appears to be mere information in the form of data, which is not one of the four categories of invention. The claim lacks the necessary structures and functions to qualify as adequate statutory subject matter. Based on their dependencies, claims 32-40 do not cure the deficiency of claim 31 and are rejected under the same rationale.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 21 is a system claim and directed to the machine or manufacture category of patentable subject matter.
Independent Claim 31 is a method claim and directed to the process category of patentable subject matter.
The rejected claims are directed to Mental Processes or Methods of Organizing Human Activity.
Independent claims 21 and 31, are drawn to receiving information relating to a first event; creating, for the first event, a first entry in a data structure, the first entry including a first counter identifier value for a counter identifier field of the data structure; receiving information relating to a second event; determining, for the second event, a second counter identifier value for the counter identifier field of the data structure; determining that the data structure does not comprise an entry that includes a counter identifier value matching the second counter identifier value; and creating a second entry in the data structure, wherein a counter identifier value of the second entry comprises the second counter identifier value.
The claims fall within the “Mental Processes” grouping of abstract ideas and the “Methods of Organizing Human Activity”. Specifically, the limitations of receiving a first event, creating an entry for a first counter for the first event, receiving a second event, and determining whether a counter should be created or incremented based on matching an identifier value, as discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, through observation and evaluation; along with the management and organization of events being counter and created; but for the recitation of generic computer components (i.e., processor, memory, system) because a user can mentally, or with pen and paper, identify, determine, and organize events within a data structure.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., processor, memory, system) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 22-30 and 32-40, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” and “Methods of Organizing Human Activity” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. 
The claim elements considered individually or in combination do not result in a new or improved method for updating computing counters.

Claim 22 recites:
The system of claim 21, wherein the process further comprises: receiving information relating to a third event; determining, for the third event, a third counter identifier value for the counter identifier field of the data structure; determining that the third counter identifier value matches the first counter identifier value; and increasing a counter value in a counter value field of the first entry.
The above does not correct the deficiencies of claim 21.
Claim 23 recites:
The system of claim 21, wherein the process further comprises: receiving information relating to a third event; determining, for the third event, a third counter identifier value for the counter identifier field of the data structure; determining that the third counter identifier value does not match any counter identifier values in the data structure; and creating, for the third event, a third entry in the data structure, wherein a counter identifier value of the third entry comprises the third counter identifier value.
The above does not correct the deficiencies of claim 21.
Claim 24 recites:
The system of claim 23, wherein the process further comprises: appending the third entry to a last entry of the data structure.
The above does not correct the deficiencies of claim 21.
Claim 25 recites:
The system of claim 23, wherein: the counter identifier field of the data structure comprises a plurality of counter identifier sub-fields; the third counter identifier value comprises a plurality of third counter identifier sub-values, each of the plurality of third counter identifier sub-values corresponding to one of the plurality of counter identifier sub-fields; and the process further comprises: identifying, in the data structure, an existing entry that comprises at least one counter identifier sub-value, in the counter identifier field of the third entry, identical to one of the plurality of third counter identifier sub-values; and appending the third entry to the identified existing entry.
The above does not correct the deficiencies of claim 21.
Claim 26 recites: 
The system of claim 21, wherein: the counter identifier field of the second entry comprises a reset time sub-field for indicating a time for resetting a counter field of the second entry; and creating the second entry comprises: determining a timestamp associated with the second event; and determining, based on the time stamp associated with the second event, a time value for the reset time sub-field.
The above does not correct the deficiencies of claim 21.
Claim 27 recites:
The system of claim 21, wherein the counter identifier field of a particular entry comprises a reset time sub-field indicating a time for resetting a counter value field of the particular entry.
The above does not correct the deficiencies of claim 21.
Claim 28 recites: 
The system of claim 21, wherein a counter identifier field of a particular entry comprises a reset frequency sub-field indicating a frequency for resetting a counter value field of the particular entry.
The above does not correct the deficiencies of claim 21.
Claim 29 recites: 
The system of claim 21, wherein a counter identifier field of a particular entry comprises a user identifier sub-field indicating a user identifier associated with the particular entry.
The above does not correct the deficiencies of claim 21.
Claim 30 recites:
The system of claim 21, wherein the first event comprises an interaction by a user device with a webpage or an application page.
The above does not correct the deficiencies of claim 21.
Dependent claims 32-40 mirror the limitations of dependent claims 22-30 and are rejected under the same rationale. Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambhir (U.S. Patent Application No. 2013/0318097) in view of Varisco (U.S. Patent Application No. 2021/0202003).

Regarding Claim 21, Gambhir discloses a computer-implemented system for updating a counter value in a data structure, comprising: 
a memory storing instructions; and at least one processor configured to execute the instructions to perform a process (par [0005], [0006], Gambhir), the process comprising: 
receiving information relating to a first event (par [0023], [0029], Gambhir – event is created with other information associated with the event); 
creating, for the first event, a first entry in a data structure, the first entry including a first counter identifier value for a counter identifier field of the data structure (par [0023], [0029], [0030], [0033], Gambhir – counter is created on a device that includes data fields… gym counter entry is created when user decides to go to the gym); 
receiving information relating to a second event (par [0033-0034], Gambhir – next time user goes to the gym); 
determining, for the second event, a second counter identifier value for the counter identifier field of the data structure (par [0034-0035], [0037], Gambhir).
While Gambhir teaches a first event and second event with counter identifier value(s); however, Gambhir is not as detailed with respect to determining that the data structure does not comprise an entry that includes a counter identifier value matching the second counter identifier value; and creating a second entry in the data structure, wherein a counter identifier value of the second entry comprises the second counter identifier value.
On the other hand, Varisco discloses determining that the data structure does not comprise an entry that includes a counter identifier value matching the second counter identifier value; and creating a second entry in the data structure, wherein a counter identifier value of the second entry comprises the second counter identifier value (par [0014-0015], Varisco – The data structure can include multiple entries… Each entry of the data structure can include a counter to track a number of operations performed… determining that a particular wordline is out of range that corresponds to the entry in the data structure, then create a new entry for a new wordline).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Varisco’s tracking operations into Gambhirs system for tracking events. A skilled artisan would have been motivated to combine in order to accurately track and account for every occurring event, while also saving space and time by not wasting time duplicating entries. 

Regarding Claim 22, the combination of Gambhir in view of Varisco, disclose the system of claim 21, wherein the process further comprises: 
receiving information relating to a third event (par [0033-0034], Gambhir – next time user goes to the gym); 
determining, for the third event, a third counter identifier value for the counter identifier field of the data structure (par [0034-0035], [0037], Gambhir); 
determining that the third counter identifier value matches the first counter identifier value; and increasing a counter value in a counter value field of the first entry (par [0034-0035], Gambhir… par [0014-0015], Varisco).

Claim 23 contains similar subject matter as claim 21 above; and is rejected under the same rationale.

Regarding Claim 24, the combination of Gambhir in view of Varisco, disclose the system of claim 23, wherein the process further comprises: appending the third entry to a last entry of the data structure (Figs.4A-C; par [0052-0053], Varisco – newly created entry is added to the last entry within the data structure as seen from the Figures).

Regarding Claim 25, the combination of Gambhir in view of Varisco, disclose the system of claim 23, wherein: the counter identifier field of the data structure comprises a plurality of counter identifier sub-fields; the third counter identifier value comprises a plurality of third counter identifier sub-values, each of the plurality of third counter identifier sub-values corresponding to one of the plurality of counter identifier sub-fields; and the process further comprises: identifying, in the data structure, an existing entry that comprises at least one counter identifier sub-value, in the counter identifier field of the third entry, identical to one of the plurality of third counter identifier sub-values; and appending the third entry to the identified existing entry (par [0026-0028], Gambhir). 

Regarding Claim 26, the combination of Gambhir in view of Varisco, disclose the system of claim 21, wherein: the counter identifier field of the second entry comprises a reset time sub-field for indicating a time for resetting a counter field of the second entry; and creating the second entry comprises: determining a timestamp associated with the second event; and determining, based on the time stamp associated with the second event, a time value for the reset time sub-field (par [0031], [0048], Gambhir). 

Regarding Claim 27, the combination of Gambhir in view of Varisco, disclose the system of claim 21, wherein the counter identifier field of a particular entry comprises a reset time sub-field indicating a time for resetting a counter value field of the particular entry (par [0048], Gambhir – counter triggers a reset based on any time frame).

Regarding Claim 28, the combination of Gambhir in view of Varisco, disclose the system of claim 21, wherein a counter identifier field of a particular entry comprises a reset frequency sub-field indicating a frequency for resetting a counter value field of the particular entry (par [0048], Gambhir – counter triggers a reset each month or week-by-week).

Regarding Claim 29, the combination of Gambhir in view of Varisco, disclose the system of claim 21, wherein a counter identifier field of a particular entry comprises a user identifier sub-field indicating a user identifier associated with the particular entry (par [0011], [0040], Gambhir – user identification information).

Regarding Claim 30, the combination of Gambhir in view of Varisco, disclose the system of claim 21, wherein the first event comprises an interaction by a user device with a webpage or an application page (par [0029], Gambhir – event associated with the counter is the user interacting with the application on the device).

Claims 31-40 contain similar subject matter as claims 21-30 above; and are rejected under the same rationale.



Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 23, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161